In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                         No. 15-178V
                                    Filed: August 25, 2017

    * * * * * * * * * * * * *               *   *
    BRITTANY GREEK, as Parent,                  *       UNPUBLISHED
    Guardian and Next Friend of CTG, a          *
    minor                                       *
                                                *       Decision on Attorneys’ Fees and Costs;
                Petitioner,                     *       Respondent Does Not Object.
    v.                                          *
                                                *
    SECRETARY OF HEALTH                         *
    AND HUMAN SERVICES,                         *
                                                *
             Respondent.                        *
    * * * * * * * * * * * * *               *   *

Erin Juzapavicus, Esq., Milam Howard et al., P.A., Jacksonville, FL, for petitioner.
Adriana Teitel, Esq., U.S. Department of Justice, Washington, DC, for respondent.

                     DECISION ON ATTORNEYS’ FEES AND COSTS1

Roth, Special Master:

        On February 25, 2015, Brittany Greek (“Ms. Greek” or “petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program2 on behalf of her minor
child, C.T.G. Petitioner alleges that C.T.G. developed bilateral sensorineural hearing loss as a
result of receiving a measles-mumps-rubella (“MMR”) vaccination on February 29, 2012. See
Petition (“Pet.”), ECF No. 1. On December 21, 2016, the undersigned issued a Decision awarding
compensation to petitioner based on the parties’ stipulation. See Decision, ECF No. 37.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I
intend to post this decision on the United States Court of Federal Claims’ website, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified
as amended at 44 U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), a party has
14 days to identify and move to delete medical or other information, that satisfies the criteria in 42
U.S.C. § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a motion for redaction
must include a proposed redacted decision. If, upon review, I agree that the identified material fits
within the requirements of that provision, I will delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter,
for ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of
42 U.S.C. § 300aa (2012).

                                                    1
        On July 24, 2017, petitioner filed a Motion for Attorneys’ Fees and Costs. Motion for Fees,
ECF No. 41. Petitioner requests attorneys’ fees in the amount of $17,174.00 and attorneys’ costs
in the amount of $9,137.35, for a total amount of $26,311.35. Motion for Fees, Ex. A, at 16-17.
Petitioner filed supplemental documentation in support of her requested costs on August 8, 2017.
ECF No. 42. In accordance with General Order #9, petitioner filed a signed affidavit affirming that
petitioner did not incur any out of pocket expenses. ECF No. 42.

       On August 10, 2017, respondent filed a response to petitioners’ Motion for Fees. Response,
ECF No. 43. Respondent provided no specific objection to the amount requested or hours worked,
but instead, “respectfully recommend[ed] that the Special Master exercise her discretion and
determine a reasonable award for attorneys’ fees and costs.” Id. at 3. Petitioner did not file a reply.

        The Vaccine Act permits an award of “reasonable attorneys’ fees” and “other costs.”
§ 15(e)(1). Based on the reasonableness of petitioner’s request, the undersigned GRANTS
petitioner’s motion for attorneys’ fees and costs.3

       Accordingly, the undersigned awards the total of $26,311.35,4 representing
reimbursement for attorneys’ fees in the amount of $17,174.00 and costs in the amount of
$9,137.35, in the form of a check made payable jointly to petitioner and petitioner’s counsel, Erin
Juzapavicus, Esq. The Clerk of the Court is directed to enter judgment in accordance with this
Decision.5

       IT IS SO ORDERED.

                                                       s/ Mindy Michaels Roth
                                                       Mindy Michaels Roth
                                                       Special Master




3
  I have made no determination as to counsel’s hourly rate in this matter; I merely conclude that
the total sums requested seem reasonable and appropriate.
4
  This amount is intended to cover all legal expenses incurred in this matter. This award
encompasses all charges by the attorney against a client, “advanced costs” as well as fees for legal
services rendered. Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees
(including costs) that would be in addition to the amount awarded herein. See generally Beck v.
Sec’y of Health & Human Servs., 924 F.2d 1029 (Fed. Cir. 1991).
5
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.

                                                  2